Exhibit 10.3

 

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.

 

Warrant Stock: 3,000,000

Initial Exercise Date: March 24, 2012

Warrant No. W-2012-WT-1

 

 

COMMON STOCK PURCHASE WARRANT

 

To Purchase 3,000,000 Shares of Common Stock of

ONCOSEC MEDICAL INCORPORATED

 

THIS IS TO CERTIFY THAT Inovio Pharmaceuticals Inc., or registered assigns (the
“Holder”), is entitled, during the Exercise Period (as hereinafter defined), to
purchase from OncoSec Medical Incorporated, a Nevada corporation (the
“Company”), the Warrant Stock (as hereinafter defined and subject to adjustment
as provided herein), in whole or in part, at a purchase price of $1.00 per
share, subject to adjustment as provided herein (the “Exercise Price”), all on
and subject to the terms and conditions hereinafter set forth.

 

1.                                      Definitions.  As used in this Warrant,
the following terms have the respective meanings set forth below:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Business Day” means any day except Saturday, Sunday and any day that shall be a
legal holiday or a day on which banking institutions in the State of California
generally are authorized or required by law or other government actions to
close.

 

“Change of Control” means the (i) acquisition by an individual or legal entity
or group (as set forth in Section 13(d) of the Exchange Act) of more than
one-half of the voting rights or equity interests in the Company; or (ii) sale,
conveyance, or other disposition of all or substantially all of the assets,
property or business of the Company or the merger into or

 

--------------------------------------------------------------------------------


 

consolidation with any other corporation (other than a wholly owned subsidiary
corporation) or effectuation of any transaction or series of related
transactions where holders of the Company’s voting securities prior to such
transaction or series of transactions fail to continue to hold at least 50% of
the voting power of the Company.

 

“Closing Date” means the date on which this Warrant is duly executed by the
Company and delivered to the Holder hereof.

 

“Commission” means the Securities and Exchange Commission or any other federal
agency then administering the Securities Act and other federal securities laws.

 

“Common Stock” means (except where the context otherwise indicates) the Common
Stock, $0.0001 par value per share, of the Company as constituted on the Closing
Date, and any capital stock into which such Common Stock may thereafter be
changed or converted, and shall also include (i) capital stock of the Company of
any other class (regardless of how denominated) issued to the holders of shares
of Common Stock upon any reclassification thereof which is also not preferred as
to dividends or assets on liquidation over any other class of stock of the
Company and which is not subject to redemption and (ii) shares of common stock
of any successor or acquiring corporation received by or distributed to the
holders of Common Stock of the Company in the circumstances contemplated by
Section 4.4.

 

“Daily Market Price” means, in respect of any share of Common Stock on any date
herein specified, the price determined by the first of the following clauses
that applies: (a) if the Common Stock is then listed or quoted on a national
securities exchange, the closing sales price of the Common Stock for such date
(or the nearest preceding date) on the national securities exchange on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time), (b)  if the Common Stock is not then listed or quoted on a national
securities exchange, the closing sales price of the Common Stock for such date
(or the nearest preceding date) on the OTC Bulletin Board, (c) if the Common
Stock is not then listed or quoted for trading on the OTC Bulletin Board and if
prices for the Common Stock are then reported in the “Pink Sheets” published by
Pink OTC Markets, Inc. (or a similar organization or agency succeeding to its
functions of reporting prices), the most recent bid price per share of the
Common Stock so reported, or (d) in all other cases, the fair market value of a
share of Common Stock as determined by an independent appraiser selected in good
faith by the Company and reasonably acceptable to the Holder.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect from time to time.

 

“Exercise Period” means the period during which this Warrant is exercisable
pursuant to Sections 2.1 or 2.2.

 

“Expiration Date” means March 24, 2017.

 

“GAAP” means generally accepted accounting principles in the United States of
America as from time to time in effect.

 

2

--------------------------------------------------------------------------------


 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, incorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, entity or government (whether
federal, state, county, city, municipal or otherwise, including, without
limitation, any instrumentality, division, agency, body or department thereof).

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time.

 

“Trading Day” means any day on which the primary market on which shares of
Common Stock are listed or quoted is open for trading.

 

“Transfer” means any disposition of any Warrant or Warrant Stock or of any
interest in either thereof, which would constitute a sale thereof within the
meaning of the Securities Act.

 

“Warrants” means this Warrant and all warrants issued upon transfer, division or
combination of, or in substitution for, any thereof. All Warrants shall at all
times be identical as to terms and conditions and date, except as to the number
of shares of Common Stock for which they may be exercised.

 

“Warrant Price” means an amount equal to (i) the number of shares of Common
Stock being purchased upon exercise of this Warrant pursuant to Sections 2.1 or
2.2, as applicable, multiplied by (ii) the Exercise Price.

 

“Warrant Stock” means the 3,000,000 shares of Common Stock to be purchased upon
the exercise hereof, subject to adjustment as provided herein.

 

2.                                      Exercise of Warrant.

 

2.1.                            Manner of Exercise. From and after the Closing
Date, and until 5:00 P.M., California time, on the Expiration Date (the
“Exercise Period”), the Holder may exercise this Warrant, on any Business Day,
for all or any part of the number of shares of Warrant Stock purchasable
hereunder.

 

In order to exercise this Warrant, in whole or in part, the Holder shall deliver
to the Company at its principal office or at an office or agency designated by
the Company, (i) an original written notice of Holder’s election to exercise
this Warrant, which notice shall specify the number of shares of Warrant Stock
to be purchased, (ii) payment of the Warrant Price as provided herein, and
(iii) this Warrant. Such notice shall be substantially in the form of the
subscription form appearing at the end of this Warrant as Exhibit A, duly
executed by the Holder or its agent or attorney. Upon receipt thereof, the
Company shall, as promptly as practicable, and in any event within three
Business Days thereafter, execute or cause to be executed and deliver or cause
to be delivered to the Holder a certificate or certificates representing the
aggregate number of full shares of Warrant Stock issuable upon such exercise,
together with cash in lieu of any fraction of a share, as hereinafter provided.
The stock certificate or certificates so delivered shall be, to the extent
possible, in such denomination or denominations as the Holder shall request in
the notice and shall be registered in the name of the Holder or such other name
as shall

 

3

--------------------------------------------------------------------------------


 

be designated in the notice. This Warrant shall be deemed to have been exercised
and such certificate or certificates shall be deemed to have been issued, and
the Holder or any other Person so designated to be named therein shall be deemed
to have become a Holder of record of such shares for all purposes, as of the
date when the notice, together with the payment of the Warrant Price and this
Warrant, is received by the Company as described above. If this Warrant shall
have been exercised in part, the Company shall, at the time of delivery of the
certificate or certificates representing Warrant Stock, deliver to the Holder a
new Warrant evidencing the rights of the Holder to purchase the unpurchased
shares of Common Stock called for by this Warrant, which new Warrant shall in
all other respects be identical with this Warrant, or at the request of the
Holder, appropriate notation may be made on this Warrant and the same returned
to the Holder.

 

Payment of the Warrant Price may be made at the option of the Holder by:
(i) certified or official bank check payable to the order of the Company, or
(ii) wire transfer to the account of the Company. All shares of Common Stock
issuable upon the exercise of this Warrant pursuant to the terms hereof shall be
validly issued and, upon payment of the Warrant Price, shall be fully paid and
nonassessable.

 

2.2.                            Mandatory Exercise.  The Company may request
that the Holder exercise this Warrant in whole but not in part (the “Mandatory
Exercise”) within twenty (20) Business Days after the date of the Mandatory
Exercise Notice (as defined below) by delivering a written notice to the holder
at such address as such holder shall have provided to the Company in writing
pursuant to Section 11.2 hereof (the “Mandatory Exercise Notice”); provided that
(i) the Daily Market Price for twenty (20) consecutive trading days is equal to
or greater than $2.40, (ii) either all of the Warrant Stock underlying this
Warrant (A) are then registered under an effective registration statement or
(B) may be sold pursuant to Rule 144 during a three-month period without
registration under the Securities Act, (iii) sufficient shares of Common Stock
of the Company are authorized and reserved for issuance upon the full exercise
of this Warrant and (iv) all of the Warrant Stock issuable upon exercise of this
Warrant is then listed or quoted on the primary national securities exchange,
market or bulletin board on which the Common Stock of the Company is then listed
or quoted.  The Mandatory Exercise Notice shall set forth the Daily Market Price
for each of the previous twenty (20) trading days immediately preceding the date
of the Mandatory Exercise Notice and shall state that this Warrant be exercised
in conformity with this Section 2.2 within twenty (20) Business Days.  Within
ten (10) Business Day days of receipt of a Mandatory Exercise Notice, the Holder
shall deliver a written notice to the Company (the “Participation Notice”),
stating whether or not the Holder agrees to participate in such Mandatory
Exercise.  If the Holder states in its Participation Notice that it elects not
to participate in the Mandatory Exercise or if the Holder fails to deliver a
Participation Notice within the time period specified in this Section 2.2, then
(i) the Holder shall forfeit such Holder’s rights, title and interest under this
Warrant, (ii) this Warrant shall be deemed terminated and (iii) the Holder shall
deliver to the Company within three (3) Business Days of the date of such
Holder’s Participation Notice this Warrant marked “CANCELLED.”  If the Holder
states in its Participation Notice that it elects to participate in the
Mandatory Exercise and makes payment of the Warrant Price by (A) certified or
official bank check payable to the order of the Company, or (B) wire transfer to
the account of the Company within ten (10) Business Day days of receipt of a
Mandatory Exercise Notice, then this Warrant shall be deemed to be exercised
without any further action on the part of the Holder hereof pursuant to this
Section 2.2 for all of the Warrant Stock that can be obtained pursuant to such
exercise on the twentieth (20th) Business Day after the Mandatory Exercise
Notice (the “Automatic Mandatory Exercise Date”).

 

4

--------------------------------------------------------------------------------


 

2.3.                            Fractional Shares. The Company shall not be
required to issue a fractional share of Common Stock upon exercise of any
Warrant. As to any fraction of a share which the Holder of one or more Warrants,
the rights under which are exercised in the same transaction, would otherwise be
entitled to purchase upon such exercise, the Company shall pay an amount in cash
equal to the Daily Market Price per share of Common Stock on the date of
exercise multiplied by such fraction.

 

3.                                      Transfer, Division and Combination.

 

3.1.                            Transfer. This Warrant and the Warrant Stock
have not been and are not being registered under the Securities Act or any state
securities laws.  This Warrant may not be offered for sale, sold, assigned or
transferred by Holder (other than to an Affiliate of Holder) without the prior
written consent of the Company.  If, at the time of the surrender of this
Warrant in connection with any transfer of this Warrant or the resale of the
Warrant Stock, this Warrant or the Warrant Stock, as applicable, shall not be
registered under the Securities Act, the Company may require, as a condition of
allowing such transfer (i) that the Holder or transferee of this Warrant or the
Warrant Stock as the case may be, furnish to the Company a written opinion of
counsel that is reasonably acceptable to the Company to the effect that such
transfer may be made without registration under the Securities Act, (ii) that
the Holder or transferee execute and deliver to the Company an investment letter
in form and substance acceptable to the Company and substantially in the form
attached as Exhibit C hereto and (iii) that the transferee be an “accredited
investor” as defined in Rule 501 promulgated under the Securities Act. Transfer
of this Warrant and all rights hereunder, in whole or in part, in accordance
with the foregoing provisions, shall be registered on the books of the Company
to be maintained for such purpose, upon surrender of this Warrant at the
principal office of the Company referred to in Section 2.1 or an office or
agency designated by the Company, together with a written assignment of this
Warrant substantially in the form of Exhibit B hereto duly executed by the
Holder or its agent or attorney and funds sufficient to pay any transfer taxes
payable upon the making of such transfer. Upon such surrender and, if required,
such payment, the Company shall execute and deliver a new Warrant or Warrants in
the name of the assignee or assignees and in the denomination specified in such
instrument of assignment, and shall issue to the assignor a new Warrant
evidencing the portion of this Warrant not so assigned, and this Warrant shall
promptly be cancelled. Following a transfer that complies with the requirements
of this Section 3.1, the Warrant may be exercised by a new Holder for the
purchase of shares of Common Stock regardless of whether the Company issued or
registered a new Warrant on the books of the Company.

 

3.2.                            Restrictive Legends. Each certificate for
Warrant Stock initially issued upon the exercise of this Warrant, and each
certificate for Warrant Stock issued to any subsequent transferee of any such
certificate, unless, in each case, such Warrant Stock is eligible for resale
without registration pursuant to Rule 144 under the Securities Act, shall be
stamped or otherwise imprinted with legends in substantially the following form:

 

5

--------------------------------------------------------------------------------


 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN

 

REGISTERED UNDER THE SECURITIES ACT OF 1933 AS AMENDED, AND MAY NOT BE OFFERED,
SOLD, ASSIGNED OR TRANSFERRED, IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SAID ACT OR UNLESS THE COMPANY HAS RECEIVED AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT REGISTRATION UNDER SAID ACT
IS NOT REQUIRED.”

 

3.3.                            Division and Combination; Expenses; Books. This
Warrant may be divided or combined with other Warrants upon presentation hereof
at the aforesaid office or agency of the Company, together with a written notice
specifying the names and denominations in which new Warrants are to be issued,
signed by the Holder or its agent or attorney. Subject to compliance with
Section 3.1 as to any transfer which may be involved in such division or
combination, the Company shall execute and deliver a new Warrant or Warrants in
exchange for the Warrant or Warrants to be divided or combined in accordance
with such notice. The Company shall prepare, issue and deliver at its own
expense the new Warrant or Warrants under this Section 3. The Company agrees to
maintain, at its aforesaid office or agency, books for the registration and the
registration of transfer of the Warrants.

 

4.                                      Adjustments. The number of shares of
Common Stock for which this Warrant is exercisable, and the price at which such
shares may be purchased upon exercise of this Warrant, shall be subject to
adjustment from time to time as set forth in this Section 4. The Company shall
give the Holder notice of any event described below which requires an adjustment
pursuant to this Section 4 in accordance with Sections 5.1 and 5.2.

 

4.1.                            Stock Dividends, Subdivisions and Combinations.
If at any time while this Warrant is outstanding the Company shall:

 

(i)                                     declare a dividend or make a
distribution on its outstanding shares of Common Stock in shares of Common
Stock,

 

(ii)                                  subdivide its outstanding shares of Common
Stock into a larger number of shares of Common Stock, or

 

(iii)                               combine its outstanding shares of Common
Stock into a smaller number of shares of Common Stock, then:

 

(1)                                 the number of shares of Common Stock
acquirable upon exercise of this Warrant immediately after the occurrence of any
such event shall be adjusted to equal the number of shares of Common Stock which
a record holder of the same number of shares of Common Stock that would have
been acquirable under this Warrant immediately prior to the record date for such
dividend or distribution or the effective date of such subdivision or
combination would own or be entitled to receive after such record date or the
effective date of such subdivision or combination, as applicable, and

 

(2)                                 the Exercise Price shall be adjusted to
equal:

 

(A)                               the Exercise Price in effect at the time of
the record date for such dividend or distribution or of the effective date of
such subdivision or combination, multiplied by the number of shares of Common
Stock into which this Warrant is exercisable immediately prior to the
adjustment, divided by

 

6

--------------------------------------------------------------------------------


 

(B)                               the number of shares of Common Stock into
which this Warrant is exercisable immediately after such adjustment.

 

Any adjustment made pursuant to clause (i) of this paragraph shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clauses (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination.

 

4.2.                            Certain Other Distributions. If at any time
while this Warrant is outstanding the Company shall cause the holders of its
Common Stock to be entitled to receive any dividend or other distribution of:

 

(i)                                     cash,

 

(ii)                                  any evidences of its indebtedness, any
shares of stock of any class or any other securities or property or assets of
any nature whatsoever (other than cash or additional shares of Common Stock as
provided in Section 4.1 hereof), or

 

(iii)                               any warrants or other rights to subscribe
for or purchase any evidences of its indebtedness, any shares of stock of any
class or any other securities or property or assets of any nature whatsoever,
then:

 

(1)                                 the number of shares of Common Stock
acquirable upon exercise of this Warrant shall be adjusted to equal the product
of the number of shares of Common Stock acquirable upon exercise of this Warrant
immediately prior to the record date for such dividend or distribution,
multiplied by a fraction (x) the numerator of which shall be the Exercise Price
per share of Common Stock at the date of taking such record and (y) the
denominator of which shall be such Exercise Price minus the amount allocable to
one share of Common Stock of any such cash so distributable and of the fair
value (as determined in good faith by the Board of Directors of the Company) of
any and all such evidences of indebtedness, shares of stock, other securities or
property or warrants or other subscription or purchase rights so distributable;
and

 

(2)                                 the Exercise Price in effect immediately
prior to the record date fixed for determination of stockholders entitled to
receive such distribution shall be adjusted to equal (x) the Exercise Price
multiplied by the number of shares of Common Stock acquirable upon exercise of
this Warrant immediately prior to the adjustment, divided by (y) the number of
shares of Common Stock acquirable upon exercise of this Warrant immediately
after such adjustment. A reclassification of the Common Stock (other than a
change in par value, or from par value to no par value or from no par value to
par value) into shares of Common Stock and shares of any other class of stock
shall be deemed a distribution by the Company to the holders of its Common Stock
of such shares of such other class of stock within the meaning of this
Section 4.2 and, if the outstanding shares of Common Stock shall be changed into
a larger or smaller number of shares of Common Stock as a part of such
reclassification, such change shall be deemed a subdivision or combination, as
the case may be, of the outstanding shares of Common Stock within the meaning of
Section 4.1.

 

7

--------------------------------------------------------------------------------


 

4.3.                            Other Provisions Applicable to Adjustments. The
following provisions shall be applicable to the making of adjustments of the
number of shares of Common Stock into which this Warrant is exercisable and the
Exercise Price provided for in Section 4:

 

(a) When Adjustments to Be Made. The adjustments required by Section 4 shall be
made whenever and as often as any specified event requiring an adjustment shall
occur, except that any that would otherwise be required may be postponed (except
in the case of a subdivision or combination of shares of the Common Stock, as
provided for in Section 4.1) up to, but not beyond the date of exercise if such
adjustment either by itself or with other adjustments not previously made adds
or subtracts less than 1% of the shares of Common Stock into which this Warrant
is exercisable immediately prior to the making of such adjustment. Any
adjustment representing a change of less than such minimum amount (except as
aforesaid) which is postponed shall be carried forward and made as soon as such
adjustment, together with other adjustments required by this Section 4 and not
previously made, would result in a minimum adjustment or on the date of
exercise. For the purpose of any adjustment, any specified event shall be deemed
to have occurred at the close of business on the date of its occurrence.

 

(b)  Fractional Interests. In computing adjustments under this Section 4,
fractional interests in Common Stock shall be taken into account to the nearest
1/100th of a share.

 

(c)  When Adjustment Not Required. If the Company undertakes a transaction
contemplated under this Section 4 and as a result takes a record of the holders
of its Common Stock for the purpose of entitling them to receive a dividend or
distribution or subscription or purchase rights or other benefits contemplated
under this Section 4 and shall, thereafter and before the distribution to
stockholders thereof, legally abandon its plan to pay or deliver such dividend,
distribution, subscription or purchase rights or other benefits contemplated
under this Section 4, then thereafter no adjustment shall be required by reason
of the taking of such record and any such adjustment previously made in respect
thereof shall be rescinded and annulled.

 

(d)  Escrow of Stock. If after any property becomes distributable pursuant to
Section 4 by reason of the taking of any record of the holders of Common Stock,
but prior to the occurrence of the event for which such record is taken, a
holder of this Warrant exercises the Warrant during such time, then such holder
shall continue to be entitled to receive any shares of Common Stock issuable
upon exercise hereunder by reason of such adjustment and such shares or other
property shall be held in escrow for the holder of this Warrant by the Company
to be issued to holder of this Warrant upon and to the extent that the event
actually takes place. Notwithstanding any other provision to the contrary
herein, if the event for which such record was taken fails to occur or is
rescinded, then such escrowed shares shall be canceled by the Company and
escrowed property returned to the Company.

 

4.4.                            Reorganization, Reclassification, Merger,
Consolidation or Disposition of Assets. If there shall occur a Change of
Control, then the Holder of this Warrant shall have the right to receive, for
each share of Warrant Stock that would have been issuable upon such exercise
immediately prior to the occurrence of such Change of Control, the number of
shares of

 

8

--------------------------------------------------------------------------------


 

Common Stock of the successor or acquiring corporation or of the Company that
the Holder would have received if the Holder had exercised immediately prior to
the Change of Control, if it is the surviving corporation, and any additional
consideration (the “Alternate Consideration”) receivable as a result of such
Change of Control by a holder of the number of shares of Common Stock for which
this Warrant is exercisable immediately prior to such Change of Control.  For
purposes of any such exercise, the determination of the Exercise Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Change of Control, and the Company shall apportion the Exercise
Price among the Alternate Consideration in a reasonable manner reflecting the
relative value of any different components of the Alternate Consideration.  If
holders of Common Stock are given any choice as to the securities, cash or
property to be received in a Change of Control, then the Holder shall be given
the same choice as to the Alternate Consideration it receives upon any exercise
of this Warrant following such Change of Control.

 

4.5.                            Certain Limitations. Notwithstanding anything
herein to the contrary, the Company agrees not to enter into any transaction
that, by reason of any adjustment hereunder, would cause the Exercise Price to
be less than the par value per share of Common Stock.

 

4.6.                            Stock Transfer Taxes. The issue of stock
certificates upon exercise of this Warrant shall be made without charge to the
holder for any tax in respect of such issue. The Company shall not, however, be
required to pay any tax which may be payable in respect of any transfer involved
in the issue and delivery of shares in any name other than that of the holder of
this Warrant, and the Company shall not be required to issue or deliver any such
stock certificate unless and until the person or persons requesting the issue
thereof shall have paid to the Company the amount of such tax or shall have
established to the satisfaction of the Company that such tax has been paid.

 

5.                                      Notices to Warrant Holders.

 

5.1.                            Certificate as to Adjustments. Upon the
occurrence of each adjustment or readjustment of the Exercise Price, the
Company, at its expense, shall promptly compute such adjustment or readjustment
in accordance with the terms hereof and prepare and furnish to the Holder of
this Warrant a certificate setting forth such adjustment or readjustment and
showing in detail the facts upon which such adjustment or readjustment is based.
The Company shall, upon the written request at any time of the Holder of this
Warrant, furnish or cause to be furnished to such Holder a like certificate
setting forth (i) such adjustments and readjustments, (ii) the Exercise Price at
the time in effect and (iii) the number of shares of Common Stock and the
amount, if any, or other property which at the time would be received upon the
exercise of Warrants owned by such Holder.

 

5.2.                            Notice of Corporate Action. If at any time:

 

(a)                                 the Company shall take a record of the
holders of its Common Stock for the purpose of entitling them to receive a
dividend (other than a cash dividend payable out of earnings or earned surplus
legally available for the payment of dividends under the laws of the
jurisdiction of incorporation of the Company) or other distribution, or any
right to subscribe for or purchase any evidences of its indebtedness, any shares
of stock of any class or any other securities or property, or to receive any
other right, or

 

9

--------------------------------------------------------------------------------


 

(b)                                 there shall be any capital reorganization of
the Company, any reclassification or recapitalization of the capital stock of
the Company or any Change of Control, or

 

(c)                                  there shall be a voluntary or involuntary
dissolution, liquidation or winding up of the Company;

 

then, in any one or more of such cases, the Company shall give to the Holder
(i) at least 10 Business Days’ prior written notice of the record date for such
dividend, distribution or right or for determining rights to vote in respect of
any such reorganization, reclassification, merger, consolidation, sale,
transfer, disposition, dissolution, liquidation or winding up, and (ii) in the
case of any such reorganization, reclassification, merger, consolidation, sale,
transfer, disposition, dissolution, liquidation or winding up, at least 10
Business Days’ prior written notice of the date when the same shall take place.
Such notice in accordance with the foregoing clause also shall specify (i) the
date on which any such record is to be taken for the purpose of such dividend,
distribution or right, the date on which the holders of Common Stock shall be
entitled to any such dividend, distribution or right, and the amount and
character thereof, and (ii) the date on which any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
dissolution, liquidation or winding up is to take place and the time, if any
such time is to be fixed, as of which the holders of Common Stock shall be
entitled to exchange their shares of Common Stock for securities or other
property deliverable upon such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, dissolution, liquidation or winding
up. Each such written notice shall be sufficiently given if addressed to the
Holder at the last address of the Holder appearing on the books of the Company
and delivered in accordance with Section 11.2.

 

5.3.                            No Rights as Stockholder. This Warrant does not
entitle the Holder to any voting or other rights as a stockholder of the Company
prior to exercise and payment for the Warrant Price in accordance with the terms
hereof.

 

6.                                      No Impairment. The Company shall not by
any action, including, without limitation, amending its articles of
incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant, but will at all times in good faith assist in the carrying out of all
such terms and in the taking of all such actions as may be necessary or
appropriate to protect the rights of the Holder against impairment. Without
limiting the generality of the foregoing, the Company will (a) not increase the
par value of any shares of Common Stock receivable upon the exercise of this
Warrant above the amount payable therefor upon such exercise immediately prior
to such increase in par value, (b) take all such action as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable shares of Common Stock upon the exercise of this Warrant, and
(c) use its reasonable best efforts to obtain all such authorizations,
exemptions or consents from any public regulatory body having jurisdiction
thereof as may be necessary to enable the Company to perform its obligations
under this Warrant. Upon the request of the Holder, the Company will at any time
during the period this Warrant is outstanding acknowledge in writing, in form
satisfactory to the Holder, the continuing validity of this Warrant and the
obligations of the Company hereunder.

 

10

--------------------------------------------------------------------------------


 

7.                                      Reservation and Authorization of Common
Stock; Registration With Approval of Any Governmental Authority. From and after
the Closing Date, the Company shall at all times reserve and keep available for
issue upon the exercise of Warrants such number of its authorized but unissued
shares of Common Stock as will be sufficient to permit the exercise in full of
all outstanding Warrants. All shares of Common Stock which shall be so issuable,
when issued upon exercise of any Warrant and payment therefor in accordance with
the terms of such Warrant, shall be duly and validly issued and fully paid and
nonassessable, and not subject to preemptive rights. Before taking any action
which would cause an adjustment reducing the Exercise Price below the then par
value, if any, of the shares of Common Stock issuable upon exercise of the
Warrants, the Company shall take any corporate action which may be necessary in
order that the Company may validly and legally issue fully paid and
non-assessable shares of such Common Stock at such adjusted Exercise Price.
Before taking any action which would result in an adjustment in the number of
shares of Common Stock for which this Warrant is exercisable or in the Exercise
Price, the Company shall obtain all such authorizations or exemptions thereof,
or consents thereto, as may be necessary from any public regulatory body or
bodies having jurisdiction thereof. If any shares of Common Stock required to be
reserved for issuance upon exercise of Warrants require registration or
qualification with any governmental authority under any federal or state law
before such shares may be so issued (other than as a result of a prior or
contemplated distribution by the Holder of this Warrant), the Company will in
good faith and as expeditiously as possible and at its expense endeavor to cause
such shares to be duly registered.

 

8.                                      Taking of Record; Stock and Warrant
Transfer Books. In the case of all dividends or other distributions by the
Company to the holders of its Common Stock with respect to which any provision
of Section 4 refers to the taking of a record of such holders, the Company will
in each such case take such a record and will take such record as of the close
of business on a Business Day. The Company will not at any time, except upon
dissolution, liquidation or winding up of the Company, close its stock transfer
books or Warrant transfer books so as to result in preventing or delaying the
exercise or transfer of any Warrant.

 

9.                                      Loss or Mutilation. Upon receipt by the
Company from the Holder of evidence reasonably satisfactory to it of the
ownership of and the loss, theft, destruction or mutilation of this Warrant and
indemnity or security reasonably satisfactory to it and reimbursement to the
Company of all reasonable expenses incidental thereto and in case of mutilation
upon surrender and cancellation hereof, the Company will execute and deliver in
lieu hereof a new Warrant of like tenor to the Holder; provided, however, that
in the case of mutilation, no indemnity shall be required if this Warrant in
identifiable form is surrendered to the Company for cancellation.

 

10.                               Limitation of Liability. No provision hereof,
in the absence of affirmative action by the Holder to purchase shares of Common
Stock, and no enumeration herein of the rights or privileges of the Holder
hereof, shall give rise to any liability of the Holder for the purchase price of
any Common Stock, whether such liability is asserted by the Company or by
creditors of the Company.

 

11

--------------------------------------------------------------------------------


 

11.                                 Miscellaneous.

 

11.1.                        Nonwaiver and Expenses. No course of dealing or any
delay or failure to exercise any right hereunder on the part of the Holder shall
operate as a waiver of such right or otherwise prejudice Holder’s rights, powers
or remedies. If the Company fails to make, when due, any payments provided for
hereunder, or fails to comply with any other provision of this Warrant, the
Company shall pay to the Holder such amounts as shall be sufficient to cover any
third party costs and expenses including, but not limited to, reasonable
attorneys’ fees, including those of appellate proceedings, incurred by the
Holder in collecting any amounts due pursuant hereto or in otherwise enforcing
any of its rights, powers or remedies hereunder.

 

11.2.                        Notice Generally. Any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective on the earliest of:
(a) the date of transmission, if such notice or communication is delivered via
facsimile or email at the facsimile number or email address set forth below at
or prior to 5:30 p.m. (Pacific time) on a Trading Day, (b) the next Trading Day
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number set forth below on a day that is not a Trading
Day or later than 5:30 p.m. (Pacific time) on any Trading Day, (c) the second
(2nd) Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service or (d) upon actual receipt by the party to
whom such notice is required to be given.  The address for such notices and
communications shall be as follows:

 

 

If to Holder:

 

Inovio Pharmaceuticals, Inc.

 

 

Attn:

Joseph Kim, President & CEO

 

 

Facsimile:

 

 

 

Telephone:

1-267-440-4200

 

 

E-mail:

 

 

 

 

 

 

If to the Company:

 

 

OncoSec Medical Incorporated

 

 

Attn:

Punit Dhillon, President & CEO

 

 

Facsimile:

 

 

 

Telephone:

1-855-662-6732

 

 

E-mail:

 

 

 

11.3.                        Successors and Assigns. Subject to compliance with
the provisions of Section 3.1, this Warrant and the rights evidenced hereby
shall inure to the benefit of and be binding upon the successors of the Company
and the successors and assigns of the Holder. The provisions of this Warrant are
intended to be for the benefit of all Holders from time to time of this Warrant,
and shall be enforceable by any such Holder.

 

11.4.                        Amendment. This Warrant may be modified or amended
or the provisions of this Warrant waived with the written consent of both the
Company and the Holder.

 

12

--------------------------------------------------------------------------------


 

11.5.                        Severability. Wherever possible, each provision of
this Warrant shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Warrant shall be prohibited
by or invalid under applicable law, such provision shall be modified to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Warrant.

 

11.6.                        Headings. The headings used in this Warrant are for
the convenience of reference only and shall not, for any purpose, be deemed a
part of this Warrant.

 

11.7.                        Governing Law. This Warrant and the transactions
contemplated hereby shall be deemed to be consummated in the State of California
and shall be governed by and interpreted in accordance with the local laws of
the State of California without regard to the provisions thereof relating to
conflicts of laws. The Company hereby irrevocably consents to the exclusive
jurisdiction of the State and Federal courts located in San Diego, California in
connection with any action or proceeding arising out of or relating to this
Warrant. In any such litigation the Company agrees that the service thereof may
be made by certified or registered mail directed to the Company pursuant to
Section 11.2.

[Signature Page Follows]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, OncoSec Medical Incorporated has caused this Warrant to be
executed by its duly authorized officer and attested by its Secretary.

 

Dated: March 24, 2012

 

 

 

 

 

 

ONCOSEC MEDICAL INCORPORATED

 

 

 

 

 

 

By:

/s/ Punit Dhillon

 

Name:

Punit Dhillon

 

Title:

President & Chief Executive Officer

 

Attest:

 

 

 

By:

/s/ Veronica Vallejo

 

Name:

Veronica Vallejo, CPA

 

Title:

Vice President, Finance & Secretary

 

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SUBSCRIPTION FORM

 

[To be executed only upon exercise of Warrant]

 

1.                                       The undersigned hereby elects to
purchase               shares of the Common Stock of OncoSec Medical
Incorporated pursuant to the terms of the attached Warrant, and tenders herewith
payment of the purchase price of such shares in full.

 

2.                                       Please issue a certificate or
certificates representing said shares in the name of the undersigned or in such
other name as is specified below:

 

 

 

 

(Name)

 

 

 

 

 

 

 

(Address)

 

[and, if such shares of Common Stock shall not include all of the shares of
Common Stock issuable as provided in this Warrant, that a new Warrant of like
tenor and date for the balance of the shares of Common Stock issuable hereunder
be delivered to the undersigned.]

 

 

 

(Name of Registered Owner)

 

 

 

 

 

(Signature of Registered Owner)

 

 

 

 

 

(Street Address)

 

 

 

 

 

(State) (Zip Code)

 

 

NOTICE: The signature on this subscription must correspond with the name as
written upon the face of the Warrant in every particular, without alteration or
enlargement or any change whatsoever.

 

15

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ASSIGNMENT FORM

 

FOR VALUE RECEIVED the undersigned registered owner of this Warrant for the
purchase of shares of common stock of OncoSec Medical Incorporated hereby sells,
assigns and transfers unto the Assignee named below all of the rights of the
undersigned under this Warrant, with respect to the number of shares of common
stock set forth below:

 

 

 

 

 

 

 

 

 

 

 

 

(Name and Address of Assignee)

 

 

 

 

 

(Number of Shares of Common Stock)

 

 

 

and does hereby irrevocably constitute and appoint                  
attorney-in-fact to register such transfer on the books of the Company,
maintained for the purpose, with full power of substitution in the premises.

 

 

Dated:

 

 

 

 

 

 

(Print Name and Title)

 

 

 

 

 

(Signature)

 

 

 

 

 

(Witness)

 

 

 

NOTICE: The signature on this assignment must correspond with the name as
written upon the face of the Warrant in every particular, without alteration or
enlargement or any change whatsoever.

 

16

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF INVESTMENT REPRESENTATION LETTER

 

In connection with the acquisition of Common Stock Purchase Warrant (the
“Warrants”) to purchase 3,000,000 shares of common stock of OncoSec Medical
Incorporated (the “Company”), par value $0.0001 per share (the “Common Stock”)
upon the exercise of the Warrants by Inovio Pharmaceuticals, Inc. (the “Holder”)
from the Company, the Holder hereby represents and warrants to the Company as
follows:

 

The Holder (i) is an “Accredited Investor” as that term is defined in Rule 501
of Regulation D promulgated under the Securities Act of 1933, as amended (the
“Act”); and (ii) has the ability to bear the economic risks of such Holder’s
prospective investment, including a complete loss of Holder’s investment in the
Warrants and the shares of Common Stock issuable upon the exercise thereof
(collectively, the “Securities”).

 

The Holder, by acceptance of the Warrants, represents and warrants to the
Company that the Warrants and all securities acquired upon any and all exercises
of the Warrants are purchased for the Holder’s own account, and not with view to
distribution of either the Warrants or any securities purchasable upon exercise
thereof in violation of applicable securities laws.

 

The Holder acknowledges that (i) the Securities have not been registered under
the Act, (ii) the Securities are “restricted securities” and the
certificate(s) representing the Securities shall bear the following legend, or a
similar legend to the same effect, until (i) in the case of the shares of Common
Stock underlying the Warrants, such shares shall have been registered for resale
by the Holder under the Act and effectively been disposed of in accordance with
a registration statement that has been declared effective; or (ii) in the
opinion of counsel for the Company such Securities may be sold without
registration under the Act:

 

“[NEITHER] THE SECURITIES REPRESENTED BY THIS CERTIFICATE [NOR THE SECURITIES
INTO WHICH THEY ARE EXERCISABLE] HAVE [NOT] BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), AND ALL SUCH SECURITIES ARE SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AS SET FORTH IN THIS CERTIFICATE. [NEITHER] THE
SECURITIES REPRESENTED HEREBY [NOR THE SECURITIES INTO WHICH THEY ARE
EXERCISABLE] MAY [NOT] BE SOLD, TRANSFERRED, OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN OPINION OF
COUNSEL, REASONABLY ACCEPTABLE TO COUNSEL FOR THE COMPANY, TO THE EFFECT THAT
THE PROPOSED SALE, TRANSFER, OR DISPOSITION MAY BE EFFECTUATED WITHOUT
REGISTRATION UNDER THE ACT.”

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Holder has caused this Investment Representation Letter
to be executed in its corporate name by its duly authorized officer this 24th
day of March 2012.

 

Inovio Pharmaceuticals, Inc.

 

 

By:

/s/ Joseph Kim

 

Name:

J. Joseph Kim

 

Title:

President & CEO

 

 

18

--------------------------------------------------------------------------------